                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

BERNIE RAY MCGILL,                            )
                                              )
              Petitioner,                     )
                                              )
v.                                            )      No.:   3:21-CV-23-TAV-HBG
                                              )
HILTON HALL, JR.,                             )
                                              )
              Respondent.                     )


                                  JUDGMENT ORDER

       In accordance with the Memorandum Opinion entered today, Bernie Ray McGill’s

petition for a writ of habeas corpus is DENIED and this action is DISMISSED WITH

PREJUDICE. A certificate of appealability from this decision is DENIED.

       Because the Court CERTIFIED in the Memorandum Opinion that any appeal from

this order would not be taken in good faith, should Petitioner file a notice of appeal, he is

DENIED leave to appeal in forma pauperis. See Fed. R. App. P. 24.

       IT IS SO ORDERED.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE


ENTERED AS A JUDGMENT

       LeAnna R. Wilson
      CLERK OF COURT
